Citation Nr: 0100667	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for bilateral tinea manum.  

2.  Entitlement to a disability rating greater than 10 
percent for bilateral tinea pedis.

3.  Entitlement to a disability rating greater than 10 
percent for a rash of the groin and buttocks.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from June 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the bilateral tinea manum include 
subjective complaints of constant itching, blistering, and 
dry and peeling skin, and objective findings of scaly and 
peeling dry rash, palmar thickening and some lichenification, 
multiple fine papules, and evidence of scratching.  There is 
no evidence of crusting, constant exudation, extensive 
lesions, or marked disfigurement.  

3.  The manifestations of the bilateral tinea pedis include 
subjective complaints of constant itching, dry skin, and 
cracking and bleeding between the toes, with the inability to 
wear shoes for a long period of time, as well as objectively 
evidence of severe interdigital fissuring and maceration, 
hyperkeratoses on the soles of the feet, onychomycosis, and 
dry and scaling rash with a foul discharge between the toes. 

4.  The manifestations of the rash of the groin and buttocks 
include subjective complaints of constant itching and peeling 
skin and objective findings of dry and scaly rash in the 
groin area, multiple papules between the thighs, follicular 
hyperpigmented papules on the buttocks and thighs, and 
evidence of scratching.  There is no evidence of crusting, 
constant exudation, extensive lesions, or marked 
disfigurement.   

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for bilateral tinea manum have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806 
(2000).      

2.  The criteria for a 30 percent disability rating for 
bilateral tinea pedis have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806 (2000). 

3.  The criteria for a disability rating greater than 10 
percent for a rash of the groin and buttocks have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic 
Code 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).
Factual Background

The veteran submitted a claim for service connection for a 
skin disorder in March 1998.  In a statement received in June 
1998, he explained that he had a constant rash on his hands 
and feet.  He could not keep shoes on for long periods of 
time.  He could not put his hands in any kind of liquids or 
powders.  He spent a lot of time picking blisters and dry 
skin off his hands and feet.  

In connection with his claim, the RO secured the veteran's VA 
medical treatment records.  The veteran was hospitalized in 
February and March 1995 for reasons unrelated to his service-
connected physical disabilities.  Examination at admission 
revealed dyshidrotic lesions on the hands and feet.  The 
diagnosis included tinea manus and tinea pedis.   

The veteran was afforded a VA dermatology examination in 
August 1998.  He had a persistent, pruritic rash on the hands 
and feet for many years.  There was maceration between the 
toes and painful bleeding fissures.  The soles of his feet 
were quite thickened.  The disease also affected his great 
toenails.  The rash on the hands itched all year long but was 
worse in the summer.  Systemic and topical antifungal 
medications had not resolved the rash.  Examination of the 
hands reveals palmar thickening on the left with scratch 
papules on the dorsum.  There was also lichenification on the 
dorsum of the hand, as well as some lichenification on the 
palm.  Examination of the feet revealed quite severe 
interdigital fissuring and maceration.  There were 
hyperkeratoses of the soles of the feet.  The great toenails 
were dystrophic and discolored.  The diagnosis was severe 
tinea pedis, severe tinea manum of the left hand, and 
onychomycosis of the great toenails.  The examination report 
included color photographs of the veteran's feet and left 
hand.  

In a November 1998 rating decision, the RO established 
service connection for bilateral tinea manum, bilateral tinea 
pedis, and a rash of the groin and buttocks.  It assigned 
disability ratings of 10 percent, 10 percent, and 
noncompensable (zero percent), respectively.  The veteran 
timely appealed that decision.   

With his April 1999 notice of disagreement, the veteran 
submitted additional VA outpatient treatment records.  In 
July 1998, he requested evaluation of a rash on hands, feet, 
and groin area.  He had tried multiple creams without relief.  
Examination revealed rash with peeling skin on the left hand, 
onychomycosis, and possible athlete's foot between the toes.  
The assessment was skin rash, rule out dermatophytosis versus 
allergic skin reaction.  The veteran returned in October 1998 
with complaints of a chronic, scaly rash on the hands, feet, 
and groin area for many years.  Topical and oral medications 
had not worked.  Examination showed a scaly rash on the left 
hand only.  The assessment was chronic dermatitis, suspect 
Candida.  The physician ordered a fungal culture for the 
hand.  Notes dated in November 1998 indicated that culture 
scrapings were negative for fungus.  Therefore, the 
assessment was hand dermatitis.  The veteran presented in 
February 1999, indicating that the dermatitis was getting 
worse.  There was constant peeling and itching.  Examination 
revealed a scaly and dry rash on the palmar surface of hands, 
the wrists, and the groin area.  

Notes from the April 1999 VA outpatient dermatology 
consultation indicated that the veteran described areas of 
vesicles on the left hand for many years that was spreading 
to the wrist.  There was a similar rash on the feet and in 
the groin area and buttocks.  These areas all itched 
constantly.  He had been using a steroid cream and had 
previously used antifungal and antibacterial treatments.  The 
Nizoral prescribed in November actually made the itching 
worse.  Examination of the skin on the hands revealed non-
inflammatory dry scaling and multiple fine papules, mostly 
between the digits, some with the appearance of ruptured 
vesicles.  There was some evidence of excoriation.  There was 
no erythema or crust.  Observation disclosed a similar 
presentation on feet with a foul discharge between the toes.  
The toenails were thickened and discolored.  Examination of 
the groin revealed multiple papules between the superior 
thighs.  There were signs of excoriation but no crust.  There 
were follicular hyperpigmented papules on the thighs and 
buttocks.  The physician discussed the use of antifungal 
medication for the hands and feet and antibacterial 
medication for the thighs and buttocks.  

In the June 1999 statement of the case, the RO increased the 
evaluation for the rash of the groin and buttocks to 10 
percent.  It continued the 10 percent ratings for the tinea 
manum and tinea pedis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Each of the veteran's service-connected skin disabilities is 
rated as 10 percent disabling under Diagnostic Code (Code) 
7086, eczema.  38 C.F.R. § 4.118.  According to the rating 
schedule, skin disabilities evaluated under specified 
diagnostic codes, including dermatophytosis, Code 7813, and 
dermatitis exfoliativa, Code 7817, are rated as for eczema.  
The disability ratings are assigned depending upon the 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.  38 C.F.R. § 4.118.     

Under Code 7806, a 10 percent evaluation is warranted for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is in order.  Finally, 
a maximum schedular rating of 50 percent is appropriate if 
there is eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disability is exceptionally repugnant.  

1.  Bilateral Tinea Manum

Considering the evidence of record, the Board cannot conclude 
that the overall disability picture from the bilateral tinea 
manum more closely resembles the criteria for a 30 percent 
rating under Code 7806.  38 C.F.R. § 4.7.  The veteran's 
subjective complaints include constant itching, blistering, 
and dry and peeling skin.  Objective findings include scaly 
and peeling dry rash, palmar thickening and some 
lichenification, multiple fine papules, and evidence of 
scratching.  There is no evidence of crusting or constant 
exudation.  The lesions are not described as extensive or as 
causing marked disfigurement.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for bilateral tinea 
manum.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.118, Code 7806. 
2.  Bilateral Tinea Pedis

Subjective complaints regarding the tinea pedis consist of 
constant itching, dry skin, and cracking and bleeding between 
the toes, with the inability to wear shoes for a long period 
of time.  Objectively, the evidence reflects severe 
interdigital fissuring and maceration, hyperkeratoses on the 
soles of the feet, onychomycosis, and dry and scaling rash 
with a foul discharge between the toes.  The Board finds that 
this evidence presents an overall disability picture that 
more nearly approximates the criteria for a 30 percent 
evaluation under Code 7806.  38 C.F.R. § 4.7.  However, the 
evidence does not demonstrate disability analogous to 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations to warrant a higher rating. Id.  
Accordingly, the Board finds that the evidence supports a 30 
percent disability rating for bilateral tinea pedis.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.118, Code 7806. 

3.  Rash of the Groin and Buttocks

As with the skin disability of the hands, the Board cannot 
conclude that the overall disability picture from the rash of 
the groin and buttocks more nearly approximates the criteria 
for a 30 percent rating under Code 7806.  38 C.F.R. § 4.7.  
The veteran complains of constant itching and peeling skin.  
Objective findings include dry and scaly rash in the groin 
area, multiple papules between the thighs, follicular 
hyperpigmented papules on the buttocks and thighs, and 
evidence of scratching.  Again, there is no evidence of 
crusting, constant exudation, or extensive lesions.  There is 
no medical opinion suggesting that the rash causes marked 
disfigurement.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for a rash of the groin and buttocks.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.118, Code 7806.    

ORDER

A disability rating greater than 10 percent for bilateral 
tinea manum is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for 
bilateral tinea pedis is granted.

A disability rating greater than 10 percent for a rash of the 
groin and buttocks is denied.   




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

